Title: James Madison to Montfort Stokes, 15 July 1831
From: Madison, James
To: Stokes, Montfort


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 July 15. 1831
                            
                        
                        
                        I observe in a Newspaper paragraph, referring to the late fire in Raleigh, a remark that nothing was saved
                            from the Library of the State, particularly "Lawson’s History of it", which had not been procured without difficulty.
                            Happening to possess a Copy of the work, I enclose it, with a request that it may be permitted to supply the loss; praying
                            you to accept, at the same time, assurances of my great consideration & respect.
                        
                        
                            
                                James Madison
                            
                        
                    